

113 S1738 IS: Justice for Victims of Trafficking Act of 2013
U.S. Senate
2013-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1738IN THE SENATE OF THE UNITED STATESNovember 19, 2013Mr. Cornyn (for himself, Mr. Wyden, Mr. Kirk, Ms. Klobuchar, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide justice for the victims of trafficking. 1.Short
			 titleThis Act may be cited as
			 the Justice for Victims of Trafficking
			 Act of 2013.2.Domestic
			 trafficking victims' fund(a)In
			 generalChapter 201 of title 18, United States Code, is amended
			 by adding at the end the following:3014.Additional
				special assessment(a)In addition to
				the assessment imposed under section 3013, the court shall assess an amount of
				$5,000 on any person or entity convicted of an offense under—(1)chapter 77
				(relating to peonage, slavery, and trafficking in persons);(2)chapter 109A
				(relating to sexual abuse);(3)chapter 110
				(relating to sexual exploitation and other abuse of children);(4)chapter 117
				(relating to transportation for illegal sexual activity and related crimes);
				or(5)section 274 of
				the Immigration and Nationality Act (8 U.S.C. 1324) (relating to human
				smuggling), unless the person induced, assisted, abetted, or aided only an individual who at the time of such action was the alien’s spouse, parent, son, or daughter (and no other individual) to enter the United States in violation of law.(b)An assessment
				under subsection (a) shall not be payable until the person subject to the
				assessment has satisfied all outstanding court-ordered fines and orders of restitution arising from the
				criminal convictions on which the special assessment is based.(c)There is
				established in the Treasury of the United States a fund, to be known as the
				Domestic Trafficking Victims' Fund (referred to in this section
				as the Fund), to be administered by the Attorney General, in
				consultation with the Secretary of Homeland Security and the Secretary of
				Health and Human Services.(d)Notwithstanding
				section 3302 of title 31, United States Code, or any other law regarding the
				crediting of money received for the Government, there shall be deposited in the
				Fund an amount equal to the amount of the assessments collected under this
				section, which shall remain available until expended.(e)(1)From amounts in the
				Fund, and without further appropriation, the Attorney General, in coordination
				with the Secretary of Health and Human Services shall, for each of fiscal years
				2015 through 2019, use amounts available in the Fund to award grants or enhance
				victims' programming under—(A)sections 202, 203, and 204 of the
				Trafficking Victims Protection Reauthorization Act of 2005 (42 U.S.C. 14044a,
				14044b, and 14044c);(B)subsections
				(b)(2) and (f) of section 107 of the Trafficking Victims Protection Act of 2000
				(22 U.S.C. 7105); and(C)section 214(b) of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13002(b)).(2)Of the amounts in the Fund used under paragraph (1), not less than $2,000,000 shall be used for grants to provide services for child pornography victims under section 214(b) of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13002(b)).(f)(1)Effective on the day
				after the date of enactment of the Justice
				for Victims of Trafficking Act of 2013, on September 30 of each
				fiscal year, all unobligated balances in the Fund shall be transferred to the
				Crime Victims Fund established under section 1402 of the Victims of Crime Act
				of 1984 (42 U.S.C. 10601).(2)Amounts transferred under paragraph
				(1)—(A)shall be available for any authorized
				purpose of the Crime Victims Fund; and(B)shall remain available until
				expended.(g)The amount
				assessed under subsection (a) shall, subject to subsection (b), be collected in the manner that fines are
				collected in criminal cases.(h)The obligation to
				pay an assessment imposed on or after the date of enactment of the
				Justice for Victims of Trafficking Act of
				2013 shall not cease until the assessment is paid in
				full..(b)Technical and
			 conforming amendmentThe table of sections for chapter 201 of
			 title 18, United States Code, is amended by inserting after the item relating
			 to section 3013 the following:3014. Additional special
				assessment..3.Official recognition  of
			 American victims of human traffickingSection 107(f) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105) is amended by adding at the end the following:(4)Official recognition of american victims of human trafficking(A)In generalUpon receiving credible information that establishes by a preponderance of the evidence that a covered individual is a victim of a severe form of trafficking and at the request of the covered individual, the Secretary of Health and Human Services shall promptly issue a determination  that the covered individual  is a victim of a severe form of trafficking. The Secretary shall have exclusive authority to make such  a determination.(B)Covered individual definedIn this subsection, the term covered individual means—(i)a citizen of the United States; or(ii)an alien lawfully admitted for permanent residence (as that term is defined in section 101(20) of the Immigration and Nationality Act (8 U.S.C. 1101(20))).(C)ProcedureFor purposes of this paragraph, in determining whether a covered individual has provided credible information that the covered individual is a victim of a severe form of trafficking, the Secretary of Health and Human Services shall consider all relevant and credible evidence, and if  appropriate, consult with the Attorney General, the Secretary of Homeland Security, or the Secretary of Labor.(D)Presumptive evidenceFor purposes of this paragraph, the following forms of evidence shall receive deference in  determining whether a covered individual has established that the covered individual is  a victim of a severe form of trafficking:(i)A sworn statement by the covered individual  or a representative of the covered individual  if the covered individual  is present at the time of such statement but not able to competently make such sworn statement.(ii)Police, government agency, or court records or files.(iii)Documentation from a social services, trafficking, or domestic violence program, child welfare or runaway and homeless youth program, or a legal, clinical, medical, or other professional from whom the covered individual has sought assistance in dealing with the crime.(iv)A statement from any other individual with knowledge of the circumstances that provided the basis for the claim.(v)Physical evidence.(E)Regulations requiredNot later than 180 days after the date of enactment of the Justice for Victims of Trafficking Act of 2013, the Secretary of Health and Human Services shall adopt regulations to implement this paragraph.(F)Rule of construction; official recognition optionalNothing in this paragraph shall be construed to require a covered individual to   obtain a determination  under this paragraph in order to be defined or classified as a victim of a severe form of trafficking under this section..4.Victim-centered
			 human trafficking deterrence block grant program(a)In generalSection 203 of the Trafficking Victims
			 Protection Reauthorization Act of 2005 (42 U.S.C. 14044b) is amended to read as
			 follows:203.Victim-centered
				child human trafficking deterrence block grant program(a)Grants
				authorizedThe Attorney General may make block grants to an
				eligible entity to develop, improve, or expand comprehensive domestic child human
				trafficking deterrence programs that assist law enforcement officers,
				prosecutors, judicial officials, and qualified victims' services organizations
				in collaborating to rescue and restore the lives of victims, while
				investigating and prosecuting offenses involving child human trafficking.(b)Authorized
				activitiesGrants awarded under subsection (a) may be used
				for—(1)the establishment
				or enhancement of specialized training programs for law enforcement officers,
				first responders, health care officials, child welfare officials, juvenile
				justice personnel, prosecutors, and judicial personnel to—(A)identify victims
				and acts of child human trafficking;(B)address the
				unique needs of child victims of human  trafficking;(C)facilitate the
				rescue of child victims of  human trafficking;(D)investigate and
				prosecute acts of  human trafficking, including the soliciting, patronizing, or
				purchasing of commercial sex acts from children, as well as training to build
				cases against complex criminal networks involved in child human trafficking;(E)use laws that
				prohibit acts of child human  trafficking, child sexual abuse, and child rape,  and to assist in the development of
				State and local laws to prohibit, investigate, and prosecute acts of child human trafficking; and(F)implement and provide education on safe harbor laws enacted by States, aimed at preventing the criminalization and prosecution of child sex trafficking victims for prostitution offenses;(2)the establishment
				or enhancement of dedicated anti-trafficking law enforcement units and task
				forces to investigate child human trafficking offenses and to rescue victims,
				including—(A)funding salaries,
				in whole or in part, for law enforcement officers, including patrol officers,
				detectives, and investigators, except that the percentage of the salary of the
				law enforcement officer paid for by funds from a grant awarded under this
				section shall not be more than the percentage of the officer’s time on duty
				that is dedicated to working on cases involving child human trafficking;(B)investigation
				expenses for cases involving child human trafficking, including—(i)wire taps;(ii)consultants with
				expertise specific to cases involving child human trafficking;(iii)travel;
				and(iv)other technical
				assistance expenditures;(C)dedicated
				anti-trafficking prosecution units, including the funding of salaries for State
				and local prosecutors, including assisting in paying trial expenses for
				prosecution of child human trafficking offenders, except that the percentage of
				the total salary of a State or local prosecutor that is paid using an award
				under this section shall be not more than the percentage of the total number of
				hours worked by the prosecutor that is spent working on cases involving child
				human  trafficking; and(D)the establishment
				of child human trafficking victim witness safety, assistance, and relocation
				programs that encourage cooperation with law enforcement investigations of
				crimes of child human trafficking by leveraging existing resources and delivering
				child human trafficking victims’ services through coordination with—(i)child advocacy
				centers;(ii)social service
				agencies;(iii)State governmental health service
				agencies;(iv)housing
				agencies;(v)legal services
				agencies; and(vi)non-governmental
				organizations and shelter service providers with substantial experience in
				delivering comprehensive services to victims of child human  trafficking;
				and(3)the establishment
				or enhancement of problem solving court programs for trafficking victims that
				include—(A)mandatory and
				regular training requirements for judicial officials involved in the
				administration or operation of the court program described under this
				paragraph;(B)continuing
				judicial supervision of victims of child human trafficking who have been
				identified by a law enforcement or judicial officer as a potential victim of
				child human trafficking, regardless of whether the victim has been charged with a
				crime related to human trafficking;(C)the development
				of a specialized and individualized, court-ordered treatment program for
				identified victims of child human trafficking, including—(i)State-administered outpatient
				treatment;(ii)life skills
				training;(iii)housing
				placement;(iv)vocational
				training;(v)education;(vi)family support
				services; and(vii)job
				placement;(D)centralized case
				management involving the consolidation of all of each child human  trafficking
				victim’s cases and offenses, and the coordination of all trafficking victim
				treatment programs and social services;(E)regular and
				mandatory court appearances by the victim during the duration of the treatment
				program for purposes of ensuring compliance and effectiveness;(F)the ultimate
				dismissal of relevant non-violent criminal charges against the victim, where
				such victim successfully complies with the terms of the court-ordered treatment
				program; and(G)collaborative
				efforts with child advocacy centers, child welfare agencies,  shelters, and non-governmental
				organizations to provide comprehensive services to victims and encourage
				cooperation with law enforcement.(c)Application(1)In
				generalAn eligible entity shall submit an application to the
				Attorney General for a grant under this section in such form and manner as the
				Attorney General may require.(2)Required
				informationAn application submitted under this subsection
				shall—(A)describe the
				activities for which assistance under this section is sought;(B)include a
				detailed plan for the use of funds awarded under the grant; and(C)provide such
				additional information and assurances as the Attorney General determines to be
				necessary to ensure compliance with the requirements of this section.(3)PreferenceIn reviewing applications submitted in accordance with paragraphs (1) and (2), the 
				Attorney General shall give preference to grant applications if—(A)the application
				includes a plan to use awarded funds to engage in all activities described
				under paragraphs (1) through (3) of subsection (b); or(B)the application
				includes a plan by the State or unit of local government to continue funding of
				all activities funded by the award after the expiration of the award.(d)Duration and
				renewal of award(1)In
				generalA grant under this section shall expire 1 year after the
				date of award of the grant.(2)RenewalA
				grant under this section shall be renewable not more than 3 times and for a
				period of not greater than 1 year.(e)EvaluationThe
				Attorney General shall enter into a contract with an academic or non-profit
				organization that has experience in issues related to child human trafficking and
				evaluation of grant programs to conduct an annual evaluation of grants made
				under this section to determine the impact and effectiveness of programs funded
				with grants awarded under this section.(f)Mandatory
				exclusionAn eligible entity awarded funds under this section
				that is found to have used grant funds for any unauthorized expenditure or
				otherwise unallowable cost shall not be eligible for any grant funds awarded
				under the block grant for 2 fiscal years following the year in which the
				unauthorized expenditure or unallowable cost is reported.(g)Compliance
				RequirementAn eligible entity shall not be eligible to receive a
				grant under this section if within the 5 fiscal years before submitting an
				application for a grant under this section, the grantee has been found to have
				violated the terms or conditions of a Government grant program by utilizing
				grant funds for unauthorized expenditures or otherwise unallowable
				costs.(h)Administrative
				CapThe cost of administering the grants authorized by this
				section shall not exceed 3 percent of the total amount appropriated to carry
				out this section.(i)Federal
				shareThe Federal share of the cost of a program funded by a
				grant awarded under this section shall be—(1)70 percent in the
				first year;(2)60 percent in the
				second year; and(3)50 percent in the
				third year.(j)Authorization
				of funding; fully offsetFor purposes of carrying out this
				section, the Attorney General, in consultation with the Secretary of Health and
				Human Services, is authorized to award not more than $7,000,000 of the funds
				available in the Domestic Trafficking Victims’ Fund, established under section
				3014 of title 18, United States Code, for each of fiscal years 2015 through
				2019.(k)DefinitionsIn
				this section—(1)the term
				child means a person under the age of 18;(2)the term
				child advocacy center means a center created under subtitle A of
				the Victims of Child Abuse Act of 1990 (42 U.S.C. 13001 et seq.);(3)the term child human trafficking means 1 or more severe forms of trafficking in persons (as defined in section 103 of the  Trafficking Victims Protection Act of 2000 (22 U.S.C.  7102)) involving a victim who is a child; and(4)the term
				eligible entity means a State or unit of local government
				that—(A)has significant
				criminal activity involving child human trafficking;(B)has demonstrated
				cooperation between Federal, State, local, and, where applicable, tribal law
				enforcement agencies, prosecutors, and social service providers in addressing
				child human trafficking;(C)has developed a
				workable, multi-disciplinary plan to combat child human trafficking,
				including—(i)the establishment
				of a shelter for victims of child human trafficking, through existing or new
				facilities;(ii)the provision of
				trauma-informed, gender-responsive  rehabilitative care to victims of child
				human trafficking;(iii)the provision
				of specialized training for law enforcement officers and social service
				providers for all forms of human trafficking, with a focus on domestic child human
				trafficking;(iv)prevention,
				deterrence, and prosecution of offenses involving child human trafficking,
				including soliciting, patronizing, or purchasing human acts with children;(v)cooperation or
				referral agreements with organizations providing outreach or other related
				services to runaway and homeless youth;(vi)law enforcement
				protocols or procedures to screen all individuals arrested for prostitution,
				whether adult or child, for victimization by sex trafficking and by other
				crimes, such as sexual assault and domestic violence; and(vii)cooperation or referral agreements with State child welfare agencies and child advocacy centers;(D)has a victim certification process for eligibility and access to State-administered medical care to ensure that minor victims of human trafficking who are not eligible for interim assistance under section 107(b)(1)(F) of the Trafficking Victims Protection Act of 2000  (22 U.S.C. 7105(b)(1)(F)) are granted eligibility for, and have access to, State-administered medical care immediately upon certification as such a victim, or as soon as practicable thereafter but not later than the period determined by the Assistant Attorney General in consultation with the Assistant Secretary for Children and Families of the Department; and(E)provides an
				assurance that, under the plan under subparagraph (C), a victim of child human
				trafficking shall not be required to collaborate with law enforcement officers
				to have access to any shelter or services provided with a grant under this
				section.(l)Grant accountability; specialized victims’ service requirementNo grant funds under this section may be awarded or transferred to any entity unless such entity  has demonstrated substantial experience providing services to victims of human trafficking or related populations (such as runaway and homeless youth), or employs staff specialized in the treatment of human trafficking victims..(b)Table of contentsThe table of contents in section 1(b) of the Trafficking Victims Protection Reauthorization Act of 2005 (22 U.S.C. 7101 note) is amended by striking the item relating to section 203 and inserting the following:Sec. 203. Victim-centered
				child human trafficking deterrence block grant program..5.Direct services
			 for victims of child pornographyThe Victims of Child Abuse Act of 1990 (42
			 U.S.C. 13001 et seq.) is amended—(1)in section 212(5) (42 U.S.C. 13001a(5)), by
			 inserting , including human trafficking and the production of child
			 pornography before the semicolon at the end; and(2)in section 214 (42 U.S.C. 13002)—(A)by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively; and(B)by inserting after subsection (a) the following:(b)Direct services for victims of child pornographyThe Administrator, in coordination with the Director and with the Director of the Office of Victims of Crime, may make grants to  develop and implement specialized programs to identify and provide direct services to victims of child pornography..6.Increasing
			 restitution for trafficking victims(a)Title 18
			 amendmentsSection 1594 of title 18, United States Code, is
			 amended—(1)in subsection
			 (d)—(A)in paragraph
			 (1)—(i)by
			 striking that was used or and inserting that was involved
			 in, used, or;(ii)by inserting
			 or any property traceable to such property after such
			 violation; and(iii)in
			 paragraph (2), by inserting , or any property traceable to such
			 property after such violation; and(B)in subsection
			 (e)(1)(A)—(i)by
			 striking Any property, real or personal, used or and inserting
			 Any property, real or personal, involved in, used, or;
			 and(ii)by
			 inserting , or any property traceable to such property after
			 any violation of this chapter;(2)by redesignating subsection (f) as subsection (g); and(3)by inserting after subsection (e) the following:(f)Notwithstanding any other provision of law, the Attorney General shall transfer assets forfeited pursuant to this section, or the proceeds derived from the sale thereof, to satisfy victim restitution orders arising from violations of this chapter. Such transfers shall have priority over any other claims to the assets or their proceeds..(b)Title 28
			 amendmentSection 524(c)(1)(B) of title 28, United States Code,
			 is amended by inserting chapter 77 of title 18, after
			 criminal drug laws of the United States or of.(c)Title 31
			 amendmentSection 9703(a)(2)(B) of title 31, United States Code
			 (relating to the Department of the Treasury Forfeiture Fund), is amended—(1)in clause
			 (iii)(III), by striking and at the end;(2)in clause (iv),
			 by striking the period at the end and inserting ; and;
			 and(3)by inserting
			 after clause (iv) the following:(v)the United States
				Immigration and Customs Enforcement with respect to a violation of chapter 77
				of title 18 (relating to human
				trafficking)..7.Streamlining
			 State and local human trafficking investigationsSection 2516(2) of title 18, United States
			 Code, is amended by inserting human trafficking, child sexual
			 exploitation, child pornography production, after
			 kidnapping,.8.Fighting complex
			 criminal enterprises engaged in human trafficking(a)In generalChapter 96 of title 18, United States Code, is amended by adding at the end the following:1969.Aggravated human trafficking racketeering(a)DefinitionsIn this section—(1)the term aggravated human-trafficking racketeering activity means any activity that—(A)is a racketeering activity (as defined in section 1961(1)); and(B)includes—(i)any act or threat involving murder, kidnapping, human trafficking, sexual exploitation, coerced prostitution, or the production of child pornography, which is chargeable under State law and punishable by imprisonment for more than 1 year (as amended or revised as of the date on which the activity occurred or, in the instance of a continuing offense, the date on which the charges under this section are filed in a particular matter); or(ii)any act that is indictable under (as amended or revised as of the date on which the activity occurred or, in the instance of a continuing offense, the date on which charges under this section are filed in a particular matter)—(I)sections 1581 through 1592 (relating to peonage, slavery, and trafficking in persons);(II)section 1958 (relating to use of interstate commerce facilities in the commission of murder-for-hire);(III)section 1959 (relating to violent crimes in aid of racketeering);(IV)section 2251, 2251A, 2252, or 2260 (relating to sexual exploitation of children); or(V)sections 2421 through  2424 (relating to slave traffic); and(2)the term enterprise has the meaning given the term in section 1961.(b)Prohibited activitiesIt shall be unlawful for any person to participate, directly or indirectly, in or relating to the affairs of any enterprise engaged in, or the activities of which affect, interstate or foreign commerce, if—(1)(A)such participation within the enterprise includes committing or causing to be committed 2 or more acts of aggravated human-trafficking racketeering activity in or relating to the affairs of the enterprise; or(B)such participation within the enterprise includes any act of participation with the intention that some known or unknown participant or participants within the enterprise would commit, or would cause to be committed, individually or collectively, 2 or more acts of aggravated human-trafficking racketeering activity in or relating to the affairs of the enterprise.(c)ConspiracyIt shall be unlawful for any person to conspire to violate subsection (b).(d)Criminal penalties(1)In generalWhoever violates this section shall be punished in accordance with section 1963.(2)Clarification of punishable offensesAny person prosecuted under this section may be both convicted and sentenced in any court of competent jurisdiction for any combination of the following:(A)The offense of conspiring to violate this section, and for any other particular offense or offenses that may be an object of the conspiracy.(B)Any violation of this section.(C)Any aggravated human-trafficking racketeering activity..(b)PenaltiesSection 1963 of title 18, United States Code, is amended by inserting or section 1969 after section 1962 each place it appears.(c)Violent crimes in aid of racketeeringSection 1959 of title 18, United States Code, is amended—(1)in subsection (a)—(A)by inserting or aggravated human-trafficking racketeering activity before , or for the purpose; and(B)by striking murders, kidnaps, maims and inserting aggravated human trafficking racketeering activity, murders, kidnaps, human trafficking, sexual exploitation, coerced prostitution, maims; and(2)in subsection (b)—(A)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; and(B)by inserting before paragraph (2), as redesignated, the following:(1)aggravated human-trafficking racketeering activity has the meaning given the term in section 1969;.(d)Table of sectionsThe table of sections for chapter 96 of title 18, United States Code, is amended by inserting after the item relating to section 1968 the following:1969. Aggravated human trafficking racketeering..9.Enhancing human
			 trafficking reporting(a)In generalSection
			 505 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755)
			 is amended by adding at the end the following:(i)Part 1 violent
				crimes To include human traffickingFor purposes of this section, the term
				part 1 violent crimes shall include severe forms of trafficking
				in persons, as defined in section 103 of the Trafficking Victims Protection
				Act of 2000 (22 U.S.C.
				7102)..(b)Crime Control Act amendmentsSection 3702 of the Crime Control Act of 1990 (42 U.S.C. 5780) is amended—(1)in paragraph (2), by striking and at the end; and(2)in paragraph (4)—(A)in the matter preceding subparagraph (A), by striking paragraph (2) and inserting paragraph (3);(B)in subparagraph (A), by inserting and a photograph taken within the previous 180 days after dental records;(C)in subparagraph (B), by striking and at the end;(D)by redesignating subparagraph (C) as subparagraph (D); and(E)by inserting after subparagraph (B) the following:(C)notify the National Center for Missing and Exploited Children of each report received relating to a child reported missing from a foster care family home or childcare institution; and.10.Reducing demand
			 for sex trafficking(a)In
			 generalSection 1591 of title 18, United States Code, is
			 amended—(1)in subsection
			 (a)(1), by striking or maintains and inserting maintains,
			 patronizes, or solicits;(2)in subsection
			 (b)—(A)in paragraph (1),
			 by striking or obtained and inserting obtained,
			 patronized, or solicited; and(B)in paragraph (2),
			 by striking or obtained and inserting obtained,
			 patronized, or solicited; and(3)in subsection
			 (c)—(A)by striking
			 or maintained and inserting , maintained, patronized, or
			 solicited; and(B)by striking
			 knew that the person and inserting knew, or recklessly
			 disregarded the fact, that the person.(b)Definition
			 amendedSection 103(10) of the Trafficking Victims Protection Act
			 of 2000 (22 U.S.C. 7102(10)) is amended by striking or obtaining
			 and inserting obtaining, patronizing, or soliciting.11.Using existing
			 task forces to target offenders who exploit childrenNot later than 180 days after the date of
			 enactment of this Act, the Attorney General shall ensure that all task forces
			 and working groups within the Innocence Lost National Initiative engage in
			 activities, programs, or operations to increase the investigative capabilities
			 of State and local law enforcement officers in the detection, investigation,
			 and prosecution of persons who patronize, or solicit children for sex.12.Enhanced
			 penalties for human trafficking, child exploitation, and repeat
			 offendersPart 1 of title 18,
			 United States Code, is amended—(1)in chapter 77—(A)in section
			 1583(a), in the flush text following paragraph (3), by striking not more
			 than 20 years and inserting not more than 30
			 years;(B)in section 1587,
			 by striking four years and inserting 10 years;
			 and(C)in section
			 1591(d), by striking 20 years and inserting 25
			 years; and(2)in section
			 2426(a), by striking twice and inserting 3
			 times.13.Holding sex
			 traffickers accountableSection 2423(g) of title 18, United States
			 Code, is amended by striking a preponderance of the evidence and
			 inserting clear and convincing evidence.14.Combating sex tourismSection 2423 of title 18, United States Code is amended—(1)in subsection (b), by striking for the purpose and inserting with a motivating purpose of; and(2)in subsection (d), by striking for the purpose of engaging and inserting with a motivating purpose of engaging.15.Grant Accountability(a)DefinitionIn this section, the term covered
			 grant means a grant awarded by the Attorney General under section 203 of
			 the Trafficking Victims Protection Reauthorization Act (42 U.S.C. 14044b).(b)AccountabilityAll covered grants shall be subject to the
			 following accountability provisions:(1)Audit
			 requirement(A)DefinitionIn
			 this paragraph, the term unresolved audit finding means an audit
			 report finding in the final audit report of the Inspector General of the
			 Department of Justice that the grantee has used grant funds for an unauthorized
			 expenditure or otherwise unallowable cost that is not closed or resolved during
			 the 12-month period beginning on the date on which the final audit report is
			 issued.(B)RequirementBeginning
			 in the first fiscal year beginning after the date of enactment of this Act, and
			 in each fiscal year thereafter, the Inspector General of the Department of
			 Justice shall conduct audits of recipients of covered grants to prevent waste,
			 fraud, and abuse of funds by grantees. The Inspector General shall determine
			 the appropriate number of grantees to be audited each year.(C)Mandatory
			 exclusionA recipient of a covered grant that is found to have an
			 unresolved audit finding shall not be eligible to receive a covered grant
			 during the first 2 fiscal years beginning after the end of the 12-month period
			 described in subparagraph (A).(D)PriorityIn
			 awarding covered grants, the Attorney General shall give priority to eligible
			 applicants that did not have an unresolved audit finding during the 3 fiscal
			 years before submitting an application for a covered grant.(E)ReimbursementIf
			 an entity is awarded a covered grant during the 2-fiscal-year period during
			 which the entity is barred from receiving grants under subparagraph (C), the
			 Attorney General shall—(i)deposit an amount
			 equal to the amount of the grant funds that were improperly awarded to the
			 grantee into the General Fund of the Treasury; and(ii)seek to recoup
			 the costs of the repayment to the fund from the grant recipient that was
			 erroneously awarded grant funds.(2)Nonprofit
			 organization requirements(A)DefinitionFor
			 purposes of this paragraph and covered grants, the term nonprofit
			 organization means an organization that is described in section
			 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation
			 under section 501(a) of such Code.(B)ProhibitionThe
			 Attorney General may not award a covered grant to a nonprofit organization that
			 holds money in offshore accounts for the purpose of avoiding paying the tax
			 described in section 511(a) of the Internal Revenue Code of 1986.(C)DisclosureEach
			 nonprofit organization that is awarded a covered grant and uses the procedures
			 prescribed in regulations to create a rebuttable presumption of reasonableness
			 for the compensation of its officers, directors, trustees, and key employees,
			 shall disclose to the Attorney General, in the application for the grant, the
			 process for determining such compensation, including the independent persons
			 involved in reviewing and approving such compensation, the comparability data
			 used, and contemporaneous substantiation of the deliberation and decision. Upon
			 request, the Attorney General shall make the information disclosed under this
			 subparagraph available for public inspection.(3)Conference
			 expenditures(A)LimitationNo
			 amounts authorized to be appropriated to the Department of Justice under this
			 Act may be used by the Attorney General, or by any individual or entity awarded
			 discretionary funds through a cooperative agreement under this Act or an Act
			 amended by this Act, to host or support any expenditure for conferences that
			 uses more than $20,000 in funds made available to the Department of Justice,
			 unless the Deputy Attorney General or the appropriate Assistant Attorney
			 General, Director, or principal deputy (as designated by the Deputy Attorney
			 General) provides prior written authorization that the funds may be expended to
			 host the conference.(B)Written
			 approvalWritten approval under subparagraph (A) shall include a
			 written estimate of all costs associated with the conference, including the
			 cost of all food, beverages, audio-visual equipment, honoraria for speakers,
			 and entertainment.(C)ReportThe
			 Deputy Attorney General shall submit an annual report to the Committee on the
			 Judiciary of the Senate and the Committee on the Judiciary of the House of
			 Representatives on all conference expenditures approved under this
			 paragraph.(4)Annual
			 certificationBeginning in the first fiscal year beginning after
			 the date of enactment of this Act, the Attorney General shall submit, to the
			 Committee on the Judiciary and the Committee on Appropriations of the Senate
			 and the Committee on the Judiciary and the Committee on Appropriations of the
			 House of Representatives, an annual certification indicating whether—(A)all audits issued
			 by the Office of the Inspector General under paragraph (1) have been completed
			 and reviewed by the appropriate Assistant Attorney General or Director;(B)all mandatory
			 exclusions required under paragraph (1)(C) have been issued;(C)all
			 reimbursements required under paragraph (1)(E) have been made; and(D)includes a list
			 of any grant recipients excluded under paragraph (1) from the previous
			 year.